10-2923-ag
Adams v. Holder


                          UNITED STATES COURT OF APPEALS

                                  FOR THE SECOND CIRCUIT


                                     August Term, 2011

                  (Submitted: February 1, 2012       Decided: August 15, 2012)

                                   Docket No. 10-2923-ag


                                  NEIL NICHOLAS ADAMS,

                                                                 Petitioner,
                                              —v.—

                                    ERIC H. HOLDER, JR.,

                                                                Respondent.
                                    _________________

Before:
                          WINTER, RAGGI, and CHIN, Circuit Judges.
                                                       ______

         Petitioner, who was ordered removed from the United States in 2010 because the visa

he used to enter this country as a lawful permanent resident in 1997 had been obtained by

fraud, here challenges the removal order as untimely, claiming that he was the beneficiary

of an adjustment of status when he obtained his immigrant visa from the United States consul

in his home country; and the five-year limitation on rescinding an alien’s adjusted status, see

8 U.S.C. § 1256(a), applies to removal orders based on grounds that would have warranted

rescission.

         The petition for review is DENIED.

                                                 1
                                 _____________________

              Steven Banks, Adriene L. Holder, Judith Goldiner, Jojo Annobil, Maria
              Navarro, Amy V. Meselson, The Legal Aid Society, Immigration Law Unit,
              New York, New York, for Petitioner.

              Tony West, Assistant Attorney General, Terri J. Scadron, Assistant Director,
              Manuel A. Palau, Trial Attorney, United States Department of Justice, Civil
              Division, Washington, D.C., for Respondent.



REENA RAGGI, Circuit Judge:

       Neil Nicholas Adams, a citizen of Jamaica, petitions for review of a 2010 decision of

the Board of Immigration Appeals (“BIA”) ordering his removal from the United States

because he entered the country on the basis of a fraudulently procured immigrant visa and

without otherwise valid entry documents. See In re Adams, No. A 046 240 254 (B.I.A. July

1, 2010), aff’g No. A 046 240 254 (Immig. Ct. Batavia, N.Y. Feb. 24, 2010). Adams

contends that § 246(a) of the Immigration and Nationality Act (“INA”) as amended, see 8

U.S.C. § 1256(a),1 bars the Attorney General from ordering removal because (1) Adams was

the beneficiary of an adjustment of status when, in 1997, he obtained from the United States

consul in Jamaica an immigrant visa that allowed him to enter this country as a lawful

permanent resident; and (2) § 1256(a) imposes a five-year limitation on rescinding the status

of an alien that had been adjusted to that of a lawful permanent resident, and that limitations

period prevented the Attorney General from issuing an order in 2010 for Adams’s removal


       1
        Hereafter in this opinion, we generally refer to provisions of the INA by their section
designations in the United States Code.

                                              2
on grounds that also would have warranted such rescission. The arguments are meritless.

Adams’s receipt of an immigrant visa did not result in an adjustment of status, and

§ 1256(a)’s limitations period on rescission does not apply to removal. Accordingly,

Adams’s petition for review is denied.

I.     Background

       Adams first entered the United States from his native Jamaica in 1990 on a visitor’s

visa, the time limits of which he overstayed. Subsequently arrested in Queens, New York,

for attempting to sell cocaine to an undercover police officer, Adams represented in state

court that he was “Michael Thomas” and, in that name, pleaded guilty on February 20, 1992,

to attempted sale of a controlled substance. Admitted to bail, “Thomas” failed to appear for

sentencing, resulting in a bench warrant being issued for his arrest. Soon thereafter, the state

court received a form from Jamaica certifying that “Michael Thomas” had committed

suicide, prompting it to mark the criminal case “abated by death.”

       Sometime after his February 20, 1992 guilty plea, Adams did in fact return to Jamaica

where, on August 4, 1994, he married Charlene Rooms, a United States citizen. Adams then

applied to the United States consul in Jamaica for an immigrant visa, falsely representing on

his application that he had never been in the United States, had lived continuously in

Jamaica, and had never been arrested or convicted. Relying on these falsehoods, the United

States consul granted Adams an immigrant visa in 1997 and, that same year, he was admitted

to this country as a lawful permanent resident. He lived in this country for the next eleven

years, apparently without any noteworthy incident, except for his 2004 divorce from Rooms.

                                               3
       On February 28, 2008, when Adams was returning to the United States from a trip to

Jamaica, he was stopped by Customs and Border Patrol (“Customs”) officials, who suspected

that Adams was the person identified as “Michael Thomas” in the still-outstanding 1992 New

York arrest warrant. Customs did not admit Adams to the United States but, rather, paroled

him into the country for the purpose of clarifying his identity. Upon confirmation that

Adams and “Michael Thomas” were the same person, the Queens District Attorney’s Office

reinstated his criminal case. On March 19, 2008, when Adams presented himself for deferred

inspection, Customs detained Adams and transferred him to state custody. On December 15,

2008, a New York State judgment of conviction was entered against Adams for attempted

sale of cocaine, and he was sentenced to an indeterminate term of two to six years’

imprisonment, which Adams served at a “shock incarceration” facility.

       On February 19, 2009, the Department of Homeland Security (“DHS”) issued Adams

a Notice to Appear, charging him as removable based on his state drug conviction. See 8

U.S.C. § 1182(a)(2)(C). Upon realizing that the drug conviction was not final for purposes

of the INA in light of a pending appeal, see Marino v. INS, 537 F.2d 686, 691–92 (2d Cir.

1976); accord Walcott v. Chertoff, 517 F.3d 149, 154 (2d Cir. 2008), DHS amended the

Notice to Appear to delete 8 U.S.C. § 1182(a)(2)(C) as the ground for removal and to

substitute § 1182(a)(6)(C)(i), which renders inadmissible “[a]ny alien who, by fraud or

misrepresenting a material fact, . . . has procured . . . a visa, other documentation, or

admission into the United States,” and § 1182(a)(7)(A)(i)(I), which renders inadmissible “any

immigrant at the time of application for admission . . . who is not in possession of a valid

unexpired immigrant visa, . . . or other valid entry document.”

                                             4
       Upon his August 13, 2009 release from state prison, Adams was transferred to DHS

custody pending resolution of his immigration proceedings. Adams moved pro se for

cancellation of removal, which motion was denied on February 24, 2010, following a hearing

before Immigration Judge (“IJ”) John B. Reid. The IJ reasoned that Adams was not entitled

to cancellation of removal as a lawful permanent resident because he had obtained that status

fraudulently and there were no other grounds warranting cancellation. Further, the IJ ruled

that the government was not required to have rescinded Adams’s status as a lawful

permanent resident before ordering his removal because, upon returning to the United States

from Jamaica, Adams had not been admitted into the country but only paroled into the

custody of state law enforcement officials. Adams disclaimed any entitlement to asylum,

withholding of removal, or relief under the Convention Against Torture. Accordingly, the

IJ ordered Adams removed.

       Adams appealed pro se to the BIA, contending that § 1256(a), which imposes a

five-year limitation on rescission, barred his removal as untimely. Adams also submitted that

he was not removable for fraudulently obtaining admission into the United States in 1997,

and that he was eligible for relief under former INA § 212(c), see 8 U.S.C. § 1182(c) (1996).

The BIA rejected all of Adams’s claims, concluding that (1) the five-year limitation on

rescission does not apply to removal and, in any event, the five-year limitation only applies

to an alien whose status has been adjusted by the Attorney General, not to aliens, such as

Adams, who obtained immigrant visas through consular processing; (2) the record supported

the IJ’s determination that Adams had obtained his lawful permanent resident status

                                             5
fraudulently; and (3) Adams was not entitled to § 212(c) relief because he was not found

removable on the basis of his drug distribution conviction.

       Adams timely petitioned for review, and this court appointed him counsel.

II.    Discussion

       A.     Standard of Review

       We have jurisdiction to review Adams’s petition for review insofar as it presents only

a question of law, i.e., whether 8 U.S.C. § 1256(a) limits the Attorney General’s authority

to remove him. See 8 U.S.C. § 1252(a)(2)(D). We generally review questions of law de

novo, see Boluk v. Holder, 642 F.3d 297, 301 (2d Cir. 2011), considering both the BIA and

IJ decisions together, see Xiao Xing Ni v. Gonzales, 494 F.3d 260, 262 (2d Cir. 2007).

Nevertheless, where, as here, the BIA’s challenged decision was informed by the Attorney

General’s interpretation of the INA adopted in formal adjudication, our review follows the

two-step framework set forth in Chevron, U.S.A., Inc. v. Natural Resources Defense Council,

Inc., 467 U.S. 837 (1984). See, e.g., INS v. Aguirre-Aguirre, 526 U.S. 415, 424–25 (1999);

accord Feimei Li v. Renaud, 654 F.3d 376, 382 (2d Cir. 2011).

       At the first step, we examine the statute itself and determine “‘whether Congress has

directly spoken to the precise question at issue.’” Feimei Li v. Renaud, 654 F.3d at 382

(quoting Chevron, 467 U.S. at 842). If Congress has so spoken, “‘that is the end of the

matter’ because this Court ‘must give effect to the unambiguously expressed intent of

Congress.’” Id. (quoting Chevron, 467 U.S. at 842–43). If, however, the statute remains

ambiguous despite our use of all relevant tools of statutory construction and legislative

                                             6
history, see Cruz-Miguel v. Holder, 650 F.3d 189, 193 (2d Cir. 2011), we proceed to a

second step of analysis to examine whether the agency’s interpretation is reasonable, and not

“arbitrary, capricious, or manifestly contrary to the statute,” Chevron, U.S.A., Inc. v. Natural

Res. Def. Council, Inc., 467 U.S. at 844. If the agency interpretation is reasonable, then we

must defer to it. See id.; accord Feimei Li v. Renaud, 654 F.3d at 382.

       B.      The Alleged Error

       With these principles in mind, we consider Adams’s argument that his removal order

must be vacated for exceeding the time limitation imposed by § 1256(a). The relevant part

of that statute states as follows:

       If, at any time within five years after the status of a person has been otherwise
       adjusted under the provisions of section 1255 or 1259 of this title or any other
       provision of law to that of an alien lawfully admitted for permanent residence,
       it shall appear to the satisfaction of the Attorney General that the person was
       not in fact eligible for such adjustment of status, the Attorney General shall
       rescind the action taken granting an adjustment of status to such person and
       cancelling removal in the case of such person if that occurred and the person
       shall thereupon be subject to all provisions of this chapter to the same extent
       as if the adjustment of status had not been made. Nothing in this subsection
       shall require the Attorney General to rescind the alien’s status prior to
       commencement of procedures to remove the alien under section 1229a of this
       title, and an order of removal issued by an immigration judge shall be
       sufficient to rescind the alien’s status.

8 U.S.C. § 1256(a) (emphasis added). Rescission, as the statute suggests, is a procedure

whereby the Attorney General restores an alien to the status held before adjustment to that

of a lawful permanent resident. Rescission thus falls short of removal, although an alien may

become removable as a result of rescission if his restored status does not permit him lawfully

to remain in the United States. See Oloteo v. INS, 643 F.2d 679, 681–82 (9th Cir. 1981);

                                               7
Matter of S--, 9 I. & N. Dec. 548, 554 (A.G. 1962). Rescission also entails less formal

proceedings than does removal. See Alhuay v. U.S. Attorney Gen., 661 F.3d 534, 546 (11th

Cir. 2011); Asika v. Ashcroft, 362 F.3d 264, 270 (4th Cir. 2004); Matter of S--, 9 I. & N.

Dec. at 555 n.8.

       In petitioning for review, Adams alleges that the agency erred in failing to recognize

that (1) § 1256(a)’s five-year limitation on rescission applies to aliens, such as Adams, who

acquired lawful permanent resident status through consular processing rather than an action

of the Attorney General; and (2) the five-year limitations period applies not only to the

Attorney General’s power of rescission, but also to his power of removal. These contentions

present questions of first impression in this circuit, both of which we resolve against Adams.

       C.     Section 1256(a) Does Not Apply to Consular Processing

       Adams asserts that, when in § 1256(a) Congress referenced a five-year time period

“after the status of a person has been otherwise adjusted,” it was alluding not only to persons

whose immigration statuses were adjusted by the Attorney General but also to persons whose

statuses had been “adjusted” by consular processing, a means by which aliens outside the

United States can apply for and receive immigrant visas that allow them to enter this country

as lawful permanent residents. Adams submits that, before enactment of the INA, the phrase

“adjustment of status” was used to refer to such consular processing, and that the use of the

phrase “otherwise adjusted” in § 1256(a) compels a broad interpretation.2 We are not


       2
        We reject the government’s argument that Adams failed to exhaust this issue before
the BIA. See Lin Zhong v. U.S. Dep’t of Justice, 480 F.3d 104,122 (2d Cir. 2007) (“Usually,

                                              8
persuaded. The text, structure, and legislative history of the INA make clear that the phrase

“after the status of a person has otherwise been adjusted” in § 1256(a) refers to a change in

the existing immigration status of an alien already in the United States. It does not refer to

the procurement of an immigrant visa by consular processing so that an alien can enter the

United States with the initial status of a lawful permanent resident. Thus, the statute’s five-

year limitations period does not apply to the latter. In so ruling, we join the two other circuits

that have thus far addressed the question. See Malik v. Attorney Gen., 659 F.3d 253, 257 (3d

Cir. 2011); Oloteo v. INS, 643 F.2d at 681 [9th Cir.]; see also Monet v. INS, 791 F.3d 752,

754 (9th Cir. 1986) (acknowledging that denial of relief in Oloteo was premised on

distinction between consular processing and adjustment of status).3 We further note that the

agency has itself so construed the statute, see Matter of Cruz de Ortiz, 25 I. & N. Dec. 601,




the requirement of [8 U.S.C.] § 1252(d)(1) that federal courts review only ‘final orders of
removal’ has the effect of imposing a bar to the review of issues not raised to the BIA.”).
Even if Adams did not raise this argument explicitly, he implicitly made the point by
contending that he should benefit from § 1256(a)’s limitations period despite having
obtained an immigrant visa through consular processing. Moreover, the BIA decided the
issue in denying Adams’s appeal. Given Adams’s pro se status in the agency proceedings
and the agency’s adjudication of the matter, we deem this record sufficient to demonstrate
exhaustion of the issue. See Steevenez v. Gonzales, 476 F.3d 114, 118 (2d Cir. 2007) (“[W]e
construe generously [alien’s] pro se brief to the BIA . . . .”).
       3
         By unpublished summary order, this court has previously affirmed a district court
opinion recognizing in dicta that § 1256(a) applies only to adjustment of status, not consular
processing. See Ubiera v. Bell, 463 F. Supp. 181, 183–84 (S.D.N.Y.) (holding that court
lacked subject matter jurisdiction to resolve Equal Protection challenge regarding § 1256(a)’s
application to aliens who obtained their immigration status by adjustment, but not to aliens
admitted with immigrant visas), aff’d without opinion, 594 F.2d 853 (2d Cir. 1978) (table).
We conclude today that the discussion in Ubiera was a correct statement of law.

                                                9
604–05 (B.I.A. 2011), and that decision would merit deference even if we were to identify

any ambiguity in the statutory text.

       The plain language of § 1256(a) applies broadly to all adjustments of an alien’s

immigration status to that of lawful permanent resident, whether effected “under the

provisions of section 1255 or 1259 of this title or any other provision of law.” Nevertheless,

what “any . . . provision of law” must have effected is an “adjustment of status,” and not

some other immigration-related consequence. Because the INA does not define adjustment

of status, we first consider the ordinary meaning of the words in light of the statutory context.

See Shepherd v. Goord, 662 F.3d 603, 606 (2d Cir. 2011); SEC v. Dorozhko, 574 F.3d 42,

46 (2d Cir. 2009). To “adjust” means to change, usually to bring something from the current

to a more satisfactory state. See Webster’s Third New International Dictionary 27 (1986)

(defining “adjust” as “to bring to a more satisfactory state,” and “to change the position of”).

“Status,” as relevant to § 1256(a), refers to a person’s legal relationship—lawful or not—to

the state into which he may enter as a result of various conditions, including alienage. See

id. at 2230 (defining “status” as “the condition (as arising out of age, sex, mental capacity,

crime, alienage, or public station) of a person that determines the nature of his legal

personality, his legal capacities, and the nature of the legal relations to the state or to other

persons into which he may enter”). Plainly, then, adjustment of status does not refer to an

alien’s initial immigration status on entering the United States. Rather, it references some

change in that status corresponding to a change in the alien’s relationship to this country.

Thus, the acquisition of an immigrant visa abroad through consular processing, which allows

                                               10
an alien to enter the United States with the initial status of a lawful permanent resident,

cannot reasonably be construed as an adjustment to any prior immigration status that the

alien had with this country. Rather, the visa establishes an immigration status with respect

to the United States where none had existed.

       This construction is only reinforced by the structure of the INA, see generally In re

Bernard L. Madoff Inv. Sec. LLC, 654 F.3d 229, 237 (2d Cir. 2011) (construing statute in

accordance with “our usual practice of examining the [law’s] overall structure and operation”

(internal quotation marks omitted)), cert. denied, Ryan v. Picard, --- S. Ct. ----, 2012 WL
396489 (2012), which shows that adjustment of status and consular processing are

independent procedures. Although both can result in an alien procuring lawful permanent

resident status, adjustment of status and consular processing are distinguishable in at least

three respects: (1) the aliens who may benefit from each procedure, (2) the government

official or department authorized to act under each procedure, and (3) the government

department that may revoke the status conferred under each procedure.

       As noted above, adjustment of status is a procedure applicable to aliens already in the

United States. See Landin-Molina v. Holder, 580 F.3d 913, 916 (9th Cir. 2009); Succar v.

Ashcroft, 394 F.3d 8, 13 (1st Cir. 2005); see generally Brito v. Mukasey, 521 F.3d 160,

164–65 (2d Cir. 2008) (describing history of adjustment of status after INA’s passage). Such

persons necessarily have some relationship with or immigration status in this country, even

if only one that declares their presence unlawful. The official authorized to adjust the status

of certain aliens already in the United States to that of a lawful permanent resident is the

                                              11
Attorney General.4 See, e.g., 8 U.S.C. § 1159(b) (granting Attorney General discretion to

“adjust to the status of an alien lawfully admitted for permanent residence” refugee

previously granted asylum and physically present in United States); id. § 1229b(b) (granting

Attorney General discretion to cancel removal and adjust status of certain otherwise

inadmissible or removable aliens); id. § 1255(a) (granting Attorney General discretion to

adjust status of alien admitted or paroled into United States to “that of an alien lawfully

admitted for permanent residence”); id. § 1255a(a)–(b) (granting Attorney General discretion

to adjust status to temporary or permanent resident for alien maintaining continuous

residence in United States since January 1, 1982, or continuous physical presence since

November 6, 1986); id. § 1255b (granting Attorney General discretion to adjust status to

lawful permanent resident for 50 aliens annually, provided those aliens were admitted as non-

immigrants); id. § 1259 (granting Attorney General discretion to make “record of lawful

admission for permanent residence” for certain aliens residing in United States on or before

January 1, 1972); see generally Brito v. Mukasey, 521 F.3d at 164–65 (describing Congress’s

creation and subsequent amendment of adjustment of status procedure). The Attorney



       4
         As enacted in 1952, the INA authorized the Attorney General to grant adjustment
of status only to aliens with valid immigration status, i.e., aliens admitted to the United States
with non-immigrant visas. See S. Rep. 86-1651 (1960), reprinted in 1960 U.S.C.C.A.N.
3124, 3135–36; see generally Jain v. INS, 612 F.2d 683, 686–87 (2d Cir. 1979) (discussing
difference between immigrant and non-immigrant visas). Eight years later, Congress
amended the INA to allow the Attorney General to adjust the status of aliens without non-
immigrant visas, including aliens paroled into this country, which is how the law remains
today. See 8 U.S.C. § 1255(a); Brito v. Mukasey, 521 F.3d at 164–65; S. Rep. 86-1651,
1960 U.S.C.C.A.N. at 3136–37.

                                               12
General is likewise the official empowered to revoke such a grant of adjusted status. See 8

U.S.C. § 1256(a).

       By contrast, consular processing is a procedure that applies to aliens outside the

United States. The Department of State is authorized to grant certain such aliens immigrant

visas, which then allow the aliens to enter the United States with the status of lawful

permanent residents. See 8 U.S.C. § 1201; see also Jain v. INS, 612 F.2d 683, 686 (2d Cir.

1979) (describing consular-processing procedure). The authority to revoke an immigrant

visa and, by extension, the lawful permanent resident status achieved thereby, rests with the

Secretary of State, who may “at any time, in his discretion revoke such visa or other

documentation,” after which he must communicate that decision to the Attorney General.

8 U.S.C. § 1201(i); 22 C.F.R. § 42.82(a).

       At the same time that the law authorizes the Attorney General to rescind adjustments

of status and the Secretary of State to revoke immigration visas, it independently authorizes

the Attorney General to order an alien removed from the United States, an authority he may

exercise for various reasons, including if he determines that the alien’s immigrant visa was

improperly obtained through fraud or if the alien was inadmissible notwithstanding his visa

or obtainment of adjusted status. See 8 U.S.C. § 1182(a)(6)(C)(i) (rendering inadmissible

alien who obtained visa through fraud); id. § 1227(a)(1)(A) (providing that alien who was

inadmissible at time of entry is removable). Although the removal of an alien from this

country may effectively negate the benefits of an adjustment of status or an immigrant visa,

removal is a more serious and far-reaching action than either rescission or revocation and,

                                             13
thus, is subject to more rigorous procedural safeguards. Compare 8 U.S.C. § 1229a

(removal), with id. § 1256(a) (rescission), and id. § 1201(i) (revocation). See also Alhuay

v. U.S. Attorney Gen., 661 F.3d at 546 (rejecting argument equating Attorney General’s

removal and rescission authorities); Knoetze v. U.S. Dep’t of State, 634 F.2d 207, 212 (5th

Cir. Unit B 1981) (discussing difference between Secretary of State’s authority to revoke

immigrant visa and Attorney General’s removal power, and holding that due process

protections for latter are greater than for former). The Attorney General’s independent

removal authority does not, in any event, alter the critical conclusion to be derived from the

statutory structure: adjustment of status and consular processing are distinct procedures

applicable to differently situated aliens and entrusted to different officials. Accordingly,

Congress’s reference in § 1256(a) to rescission of an adjustment of status to lawful

permanent resident cannot reasonably be understood to reference revocation of an immigrant

visa obtained through consular processing.

       Indeed, the conclusion finds further support in the INA’s legislative history. When

the INA was enacted in 1952, Congress created the adjustment of status procedure to remedy

perceived inadequacies in consular processing, which was then the only way for an alien to

become a lawful permanent resident. See Brito v. Mukasey, 521 F.3d at 164–65; Jain v. INS,

612 F.2d at 686–87; Matter of S--, 9 I. & N. Dec. at 553–54. The new procedure was

specifically intended to allow aliens already present in the United States to apply to the

Attorney General for lawful permanent resident status without having to leave the country

to secure an immigrant visa. See H.R. Rep. No. 82-1365, at 63 (1952) (observing that

                                             14
adjustment of status procedure “obviated the need for departure and reentry in the cases of

aliens temporarily in the United States,” which had previously been required for all aliens

seeking to become lawful permanent residents, including those who were lawfully present

in United States); accord Matter of S--, 9 I. & N. Dec. at 553–54.

       Thus, the legislative history of the INA confirms what the text and structure of the

INA convey. Adjustment of status—both generally and in the specific context of § 1256(a)’s

phrase, “after the status of a person has been otherwise adjusted”—refers to the procedure

whereby the Attorney General exercises his discretion to grant lawful permanent resident

status to an alien already physically present in the United States. It does not refer to the

procedure whereby an alien outside the United States obtains an immigrant visa through

consular processing that allows the alien to enter the United States with the status of a lawful

permanent resident. Such an alien does not adjust a prior status to the more satisfactory one

of a lawful permanent resident; rather, his singular status while in the United States is that

of a lawful permanent resident.

       Despite the fact that the INA’s text, structure, and history all indicate that adjustment

of status is distinct from and not inclusive of consular processing, Adams maintains that this

court cannot conclude that the reference to adjustment of status in § 1256(a) does not apply

to consular processing because “adjustment of status” and similar phrases lack a single,

unified definition across the INA.       Further, Adams points to a number of pre-INA

administrative decisions where “adjustment of status” and similar phrases were used to refer

to consular processing. Neither argument is convincing.

                                              15
       The INA’s treatment of adjustment of status may vary the classes of aliens whose

status it allows the Attorney General to adjust, compare 8 U.S.C. § 1255(a) (permitting

adjustment of status for aliens “inspected and admitted or paroled into the United States”),

with id. § 1255(i) (permitting adjustment of status for aliens who “entered the United States

without inspection”), and the immigration statuses that can be effected by adjustment,

compare id. § 1255(a) (permitting adjustment to lawful permanent resident status), with id.

§ 1255a(a) (permitting adjustment to temporary resident status). But in each of the statutory

examples Adams cites, adjustment of status has two unifying features: (1) the power to adjust

vests in the Attorney General, and (2) the person whose immigration status is adjusted is an

alien physically present in the United States. None of the statutory sections uses the phrase

adjustment of status to reference State Department authority to grant an immigrant visa to

an alien outside the country. Thus, the INA does not authorize the Attorney General—within

any time period—to revoke immigrant visas granted by the State Department and rescind the

legal permanent resident status those visas afforded upon entry into the United States.

       Further, while some pre-INA decisions use adjustment of status to reference consular

processing, they do so only with respect to aliens who had been present in the United States

but who were required to return to their home countries in order to apply there to the United

States consul for immigrant visas that would allow them to reenter this country as lawful

permanent residents. See, e.g., Matter of B-- & P--, 2 I. & N. Dec. 638, 647 (B.I.A. 1946)

(noting that Mexican citizens “usually . . . adjust their status by crossing the border to

Mexico to obtain immigrant visas”); Matter of G--, 1 I. & N. Dec. 278, 278 (B.I.A. 1942)

                                             16
(addressing whether to extend time for alien to depart voluntarily to adjust status in lieu of

deportation). Thus, even in these pre-INA examples, the phrase “adjustment of status” did

not refer to an alien’s use of consular processing so that his initial entry into the United States

could be as a lawful permanent resident. Rather, pre-INA, adjustment of status was

sometimes used to refer to the cumbersome process of departure, visa application, and

reentry that was the only means by which an alien already present in this country but without

permanent resident status could acquire that more desirable relationship with the United

States.5 After enactment of the INA, the phrase adjustment of status may have referred to the

same object, that is, procurement of lawful permanent resident status by an alien already

present in the United States. But the INA uses the term to refer to a new process for attaining

that object that permits the alien to remain in the United States while seeking adjustment of

status from the Attorney General.

       Thus, after enactment of the INA, adjustment of status cannot reasonably be

construed, as Adams urges, to apply to any process whereby an alien procures lawful

permanent resident status in the United States. Rather, we conclude that adjustment of status

under the INA is properly construed as “‘a technical term describing a process whereby

certain aliens physically present in the United States may obtain permanent resident status

. . . without leaving the United States.’” Succar v. Ashcroft, 394 F.3d at 13 (quoting 3B Am.



       5
         Adams cannot, in any event, claim that his departure from the United States fit this
pre-INA pattern for securing permanent resident alien status. He fled the United States in
order to avoid being sentenced and incarcerated by New York State.

                                                17
Jur. 2d Aliens & Citizens § 2134) (omission in original). Such a process does not extend to

consular grants of immigrant visas.

       Were we to identify any ambiguity on this point, however, we would be obliged to

accord Chevron deference to the BIA’s reasonable interpretation of the statute. See Feimei

Li v. Renaud, 654 F.3d at 382. That deference would afford Adams no relief. In a

precedential ruling in Matter of Cruz de Ortiz, 25 I. & N. Dec. 601, the BIA ruled that §

1256(a)’s limitations period applies only to rescissions of lawful permanent resident status

granted by the Attorney General through the adjustment of status procedure. The BIA

specifically held that the limitations period does not apply in cases where an alien entered

the country as a lawful permanent resident following consular processing. See id. at 605.

For reasons already explained, we are satisfied that this interpretation is reasonable in light

of the statutory text, structure, and legislative history. Thus, in any event, we would be

bound to defer to it.

       Accordingly, we conclude that when Congress authorized the Attorney General, for

a period up to five years, to rescind an alien’s adjustment of status, it was authorizing

rescission only of a prior decision by the Attorney General to change the status of an alien

already in the United States to that of a lawful permanent resident.

       D.     Section 1256(a)’s Five-Year Limitations Period Does Not Apply to Removal
              Orders

       Even if § 1256(a) were to be construed to impose a five-year limitations period on

both the rescission of adjustments of status to lawful permanent resident and the revocation


                                              18
of immigrant visas used to enter the United States with that status, we would still deny

Adams’s petition for review because the limitations period does not, in any event, impinge

on the authority of the Attorney General to order Adams’s removal. In reaching this

conclusion, we join the majority of our sister circuits to have considered the question. See

Asika v. Ashcroft, 362 F.3d at 270–71 [4th Cir.]; Stolaj v. Holder, 577 F.3d 651, 656–57 (6th

Cir. 2009); Kim v. Holder, 560 F.3d 833, 837–38 (8th Cir. 2009); Oloteo v. INS, 643 F.2d

at 682–83 [9th Cir.]; Alhuay v. U.S. Attorney Gen., 661 F.3d at 545–46 [11th Cir.].6

       Our analysis begins with the language of the statute. The first sentence of § 1256(a)

states: “If, within five years after the status of a person has been otherwise adjusted . . . it

shall appear to the satisfaction of the Attorney General that the person was not in fact eligible

for such adjustment of status, the Attorney General shall rescind the action taken granting

an adjustment of status.” 8 U.S.C. § 1256(a) (emphasis added). The language is precise

regarding what it empowers—indeed, requires—the Attorney General to do in the

circumstances identified for a period up to five years after granting an adjustment: rescind

the adjusted status, and nothing more.       As that same sentence continues, in the event


       6
         To the extent the Third Circuit has taken a different view, ultimately its
jurisprudence provides no support for Adams’s petition. While that court has applied
§ 1256(a)’s five-year limitations period to removal proceedings based on alleged fraudulent
procurement of adjustment of status from the Attorney General, see Garcia v. Attorney Gen.,
553 F.3d 724, 726–28 (3d Cir. 2009); Bamidele v. INS, 99 F.3d 557, 563–65 (3d Cir. 1996),
it has expressly ruled that § 1256(a)’s limitations period does not apply to removal
proceedings against aliens—such as Adams—who obtained lawful permanent resident status
through consular processing, see Malik v. Attorney Gen., 659 F.3d at 257 (distinguishing
Garcia and Bamidele on this ground).


                                               19
rescission is ordered, “the person shall thereupon be subject to all provisions of this chapter

to the same extent as if the adjustment of status had not been made.” Id. In short, the first

sentence of § 1256(a) specifies the time period within which the Attorney General is

authorized to restore an alien to the status he held before adjustment. Thereafter, the alien

may be subject to other legal consequences. But the sentence gives no indication that such

further actions are subject to any time limitations, and it is notably silent with respect to the

Attorney General’s exercise of his distinct authority to remove certain aliens from the United

States. See Oloteo v. INS, 643 F.3d at 681–82 (distinguishing rescission and removal

authorities); Matter of S--, 9 I. & N. Dec. at 554 (same). The text’s exclusive focus on

rescission and silence with respect to removal “implicitly support[]” the conclusion that

Congress intended the five-year limitations period to apply only to the Attorney General’s

exercise of his power to rescind an adjustment of status. Asika v. Ashcroft, 362 F.3d at 269;

see also Garcia v. Attorney Gen., 553 F.3d 724, 729–30 (3d Cir. 2009) (Fuentes, J.,

dissenting). Indeed, since 1962, the BIA has interpreted the first sentence of § 1256(a) to

restrict the Attorney General’s rescission power—but not his removal power—in this way.

See Matter of Belenzo, 17 I. & N. Dec. 374, 383–84 (A.G. 1981); Matter of S--, 9 I. & N.

Dec. at 554–55.

       In urging otherwise, Adams points to the second sentence of § 1256(a), which

Congress added in the Illegal Immigration Reform and Immigrant Responsibility Act of

1996, Pub. L. No. 104-208, Div. C, Title III, § 378(a), 110 Stat. 3009. That sentence states:

“Nothing in this subsection shall require the Attorney General to rescind the alien’s status

                                               20
prior to commencement of procedures to remove the alien under section 1229a of this title,

and an order of removal issued by an immigration judge shall be sufficient to rescind the

alien’s status.” 8 U.S.C. § 1256(a). The first part of this compound sentence confirms that

rescission and removal are different procedures and clarifies that the former is not a

necessary predicate to the latter. At the same time, the second part of the sentence

acknowledges that a removal order has the practical effect of rescinding an alien’s adjusted

status.

          The government and Adams disagree about how this second sentence informs

construction of § 1256(a)’s limitations period. Focusing on that part of the sentence stating

that rescission is not a necessary precondition for the commencement of removal

proceedings, the government maintains that Congress was reiterating its intent to have the

statutory limitations period apply only to rescission, not removal, proceedings. Several of

our sister circuits agree with this reading. See Alhuay v. U.S. Attorney Gen., 661 F.3d at 545

(recognizing that first sentence of § 1256(a) “says nothing about removal proceedings,” and

that second sentence “draws a clear distinction between rescission and removal”); Stolaj v.

Holder, 577 F.3d at 656 (holding that, by amending § 1256(a), Congress “explicitly allow[ed]

the Government to initiate removal proceedings . . . without first rescinding the alien’s

permanent resident status”); Kim v. Holder, 560 F.3d at 837 (holding that § 1256(a)’s second

sentence “makes clear that the legislature viewed rescission and removal as separate, and

applied the five-year limitations period to rescission only”); see also Garcia v. Holder, 553

F.3d at 730 (Fuentes, J., dissenting) (contending that § 1256(a)’s second sentence shows that

                                             21
“rescission proceedings, to which the five-year limitation period applies, have no bearing on

the Attorney General’s authority to commence a removal action”); cf. Oloteo v. INS, 643

F.2d at 683 (stating that, based on pre-1996 amendment statute, “a rescission proceeding is

not a deportation proceeding, and vice versa; that Congress has chosen to limit rescission

proceedings and not deportation proceedings is its prerogative”).

       Adams, however, stresses the latter part of the second sentence stating that removal

has the effect of rescinding an alien’s adjusted status. He contends that the first sentence of

the statute places a five-year limitation on the Attorney General’s ability to rescind an alien’s

lawful permanent resident status, while the second sentence confirms that removal is one way

in which the Attorney General can effect such a rescission. Adams maintains that this signals

Congress’s intent that, in the case of an alien with lawful permanent resident status, removal,

no less than rescission, is subject to a five-year limitation. He argues that any other

conclusion would render the first sentence of § 1256(a) void because the Attorney General

would still be able to rescind an alien’s status after the five-year limitations period simply

by initiating removal rather than rescission proceedings. See Bamidele v. INS, 99 F.3d 557,

564 (3d Cir. 1996) (concluding that enforcing limitations period to apply only to rescission

proceedings would “in practical effect . . . constru[e] it out of existence”); see generally TRW

Inc. v. Andrews, 534 U.S. 19, 31 (2001) (“It is a cardinal principle of statutory construction

that a statute ought, upon the whole, to be so construed that, if it can be prevented, no clause,

sentence, or word shall be superfluous, void, or insignificant.” (internal quotation marks

omitted)).

                                               22
       Congress’s failure to speak more plainly on how, if at all, it intended the 1996

amendment to § 1256(a) to inform construction of the statute’s limitations period precludes

us from dismissing Adams’s urged construction as implausible. See, e.g., Garcia v. Holder,

553 F.3d at 728 (holding that 1996 amendment did not clarify that five-year limitation

applied exclusively to rescission procedures rather than to all procedures resulting in

rescission of adjusted status); Asika v. Ashcroft, 362 F.3d at 270 (acknowledging that

argument similar to that advanced by Adams “has some force”). In the end, however, we

conclude that his reading is untenable in light of the INA’s text, structure, and legislative

history.

       First, as we have already observed, in the first sentence of § 1256(a), which

establishes the five-year limitations period, Congress made no reference whatsoever to the

Attorney General’s power to remove an alien. The statute says only that if the Attorney

General discovers an alien was not entitled to adjustment of status within five years of that

adjustment, he “shall rescind” that status. 8 U.S.C. § 1256(a). More to the point, the first

sentence explains that the effect of rescission is only that the alien “shall thereupon be

subject to all provisions of this chapter to the same extent as if the adjustment of status had

not been made.” Id. This sentence, in other words, clarifies that rescission may render an

alien removable, but it nowhere suggests that removal itself can be ordered without affording

the alien the separate proceeding and procedures required for that action. On the contrary,

the Attorney General could remove a person after rescission only “to the same extent” that

he could remove similarly situated aliens. Id. More important, § 1256(a) nowhere indicates

                                              23
that the distinct proceedings necessary for removal are subject to the same five-year

limitations period imposed by § 1256(a) on rescission proceedings. Thus, when § 1256(a)’s

first sentence states that the Attorney General “shall rescind” an alien’s status, but only

within five years of granting such status, we understand Congress to reference only the

Attorney General’s authority to commence rescission proceedings, not his separate authority

to seek removal.

       Second, we do not construe the 1996 amendment to § 1256(a) to signal Congress’s

intent to extend the statute’s five-year limitations period to removal proceedings. To infer

such intent simply from Congress’s acknowledgment that the lesser included consequence

of removal is rescission of an alien’s lawful permanent resident status, as Adams urges,

would be inconsistent with the structure of the INA, which specifically imposes no time

limitations on removal proceedings. See Alhauy v. Holder, 661 F.3d at 546; Oloteo v. INS,

643 F.2d at 682–83; Matter of Belenzo, 17 I. & N. Dec. at 383; Matter of S--, 9 I. & N. Dec.

at 553; see also Asika v. Ashcroft, 362 F.3d at 271 (noting “apparent anomaly” of “limiting

to five years the Attorney General’s authority to deport those aliens who received lawful

permanent residence status through adjustment, but not those who gained such status upon

entering the country”); see generally FDA v. Brown & Williams Tobacco Corp., 529 U.S.
120, 133 (2000) (“A court must . . . interpret the statute as a symmetrical and coherent

regulatory scheme.” (internal quotation marks omitted)). It would be curious, to say the

least, for Congress to have imposed this singular restriction on the Attorney General’s

commencement of removal proceedings in such an oblique manner, rather than by amending

                                            24
either the sentence of § 1256(a) expressly imposing a limitations period or those provisions

of the INA directly governing removal. Indeed, the limited legislative history available

regarding the 1996 amendment to § 1256(a) makes no mention of any intent to circumscribe

the Attorney General’s removal authority. Rather, it shows only that Congress amended §

1256(a) to “clarify that the Attorney General is not required to rescind the lawful permanent

resident status of a deportable alien separate and apart from the removal proceeding.” H.R.

Rep. No. 104-469(I), at 245 (1996).

       Third, failing to construe the 1996 amendment to § 1256(a) to extend that statute’s

limitations period to removal proceedings against aliens with lawful permanent resident

status does not effectively nullify the five-year limitation on rescission proceedings, as

Adams maintains. Although the five-year limitation on rescission proceedings “may be of

little practical value to the alien” because the Attorney General can still remove him on the

same grounds that would have warranted rescission of status, Matter of S--, 9 I. & N. Dec.

at 555; accord Asika v. Holder, 362 F.3d at 270 n.6, interpreting the limitations period to

have a narrower scope is not the same as “construing it out of existence,” Bamidele v. INS,

99 F.3d at 564. Interpreting the limitations period to apply only to rescission proceedings

still imposes some constraints on the Attorney General. Congress, after all, mandated certain

removal procedures in the INA, see generally 8 U.S.C. § 1229a, but left it to the discretion

of the Attorney General to adopt procedures for rescinding an alien’s adjusted status, see




                                             25
generally 8 C.F.R. §§ 246.1–246.9; Matter of Belenzo, 17 I. & N. Dec. at 383 n.3.7 As a

result, the Attorney General need not afford the same procedural safeguards to an alien facing

rescission as must be provided to an alien facing removal. See Alhuay v. Holder, 661 F.3d

at 546; Asika v. Holder, 362 F.3d at 270; Matter of S--, 9 I. & N. Dec. at 555 n.8. But the

limitations period imposed by § 1256(a) cabins the Attorney General’s authority to use this

informal rescission process for a period up to five years after a grant of adjustment of status.

Thereafter, he can act against an alien who was granted such an adjustment only by satisfying

the more rigorous burdens of a removal proceeding.

       Adams persists in arguing that this construction would render the limitations period

a nullity by positing that due process would require formal procedures for both rescission and

removal. Assuming, without deciding, that due process requires minimal procedural

safeguards before adjusted status can be rescinded, but see Knoetze v. U.S. Dep’t of State,

634 F.2d at 212 (concluding that revocation of visa while alien is in United States does not

implicate liberty or property interest because removal might not result), it does not follow

that the Constitution necessarily requires the Attorney General to adopt the same procedures

for rescission that Congress mandated for removal. Accordingly, we are not convinced by

Adams’s argument. Because it is possible for rescission procedures to be less burdensome

on the government than those Congress imposed for removal, this potential difference



       7
         Among the procedures for rescission adopted by the Attorney General are written
notice, see 8 C.F.R. § 246.1; a hearing before an IJ, see id. § 246.5; and the right of appeal
to the BIA, see id. § 246.7.

                                              26
between rescission and removal proceedings is enough to undermine Adams’s assertion that

limiting § 1256(a)’s limitations period to rescission proceedings renders it a nullity. See

Asika v. Ashcroft, 362 F.3d at 270 & n.7; Matter of S--, 9 I. & N. Dec. at 555 n.8.

       For these reasons, we conclude that § 1256(a) expresses Congress’s unambiguous

intent to impose a five-year limitations period only on rescission proceedings. The statutory

text, context, and history do not indicate that Congress also intended to impose an identical

limitation on the Attorney General’s ability to initiate removal proceedings where the effect

of those proceedings was to rescind an alien’s lawful permanent resident status.

       Even if we were to identify any statutory ambiguity with respect to the reach of

§ 1256(a)’s limitations period, Adams still would not be entitled to relief because we would

accord deference to the BIA, which has similarly construed the relevant statutory text to

apply only to rescission, not to removal. See Stolaj v. Holder, 577 F.3d at 656 (deciding in

alternative that agency interpretation of § 1256(a) was reasonable); Kim v. Holder, 560 F.3d

at 837–38 (same). The agency’s interpretation of the five-year limitations period to reach

only rescission and not removal proceedings is “based on a permissible construction of the

statute,” Chevron, U.S.A., Inc. v. Natural Res. Def. Council, Inc., 467 U.S. at 843, for the

reasons we have ourselves just set forth. Specifically, the BIA’s interpretation is reasonable

in that it cabins the Attorney General’s ability to employ informal rescission procedures to

reverse a grant of adjustment of status. As the Fourth Circuit has aptly described the matter:

       The removal of an alien—even one that is in the United States due to a mistake
       by the INS—is a serious and disruptive event in that individual’s life; the
       difficulties that such an action cause for the alien are likely to be increasingly

                                              27
       severe the longer he has remained in the country. In view of these difficulties,
       . . . it is entirely reasonable for the Attorney General to interpret the statute to
       have limited his ability to utilize the less formal rescission process to the
       five-year period after an alien has received an adjustment, but not to have
       placed such a limitation on his ability to effect removal proceedings.

Asika v. Ashcroft, 362 F.3d at 271.

       It is also reasonable for the BIA to avoid construing § 1256(a) in a manner that creates

inconsistency between different classes of aliens subject to removal. As we have observed,

the INA places no time limits on the Attorney General’s power to initiate removal

proceedings against any alien. Adams, however, would construe § 1256(a) to identify a

single class of aliens who must be removed within a limited time frame, i.e., those with

lawful permanent resident status whom the Attorney General could not remove, at least on

grounds challenging procurement, once they had held that status for five years. Where

neither the statutory text nor the legislative history indicates that Congress intended to create

such an exception to the general rule that removal proceedings may be initiated at any time,

it is reasonable for the BIA to decline itself to place a limit on the Attorney General’s

removal authority in a way that interjects such disparity.

       Adams argues that, in any event, no judicial deference is owed to the agency’s

interpretation of § 1256(a) because the meaning of the statute’s limitations period presents

a strictly legal question not within the agency’s expertise. In support, he cites Iavorski v.

INS, 232 F.3d 124 (2d Cir. 2000). At issue in that case was whether Congress, in authorizing

the Attorney General to promulgate regulations creating deadlines for motions to reopen

removal proceedings, intended the doctrine of equitable tolling to apply to those regulations.

                                               28
See id. at 129. In addressing that question, we observed as follows:

       Because the issue of whether a limitations period creates a jurisdictional bar
       to untimely claims is itself a question purely of statutory construction, it fits
       squarely within the initial step in the Chevron analysis. When, as here, we are
       called upon to engage only in an exercise of statutory interpretation, we avoid
       the danger of venturing into areas of special agency expertise, concerning
       which courts owe special deference under the Chevron doctrine.

Id. at 133. Adams claims that, in this passage, this court endorsed the view that it owes no

deference to an agency’s interpretation of a legislative statute of limitations. We held no

such thing. Iavorski stands for the unremarkable proposition that, when Congress’s intent

is clear, a court interprets the statute consistent with that intent at the first step of Chevron

analysis and does not need to resolve whether the agency’s interpretation is reasonable.

Iavorski did not conclude that, where the intended reach of a limitations provision is

ambiguous, a court should not proceed to the second step of Chevron analysis and accord

deference to a reasonable agency interpretation. Rather, Iavorski ruled in the alternative that,

if the court had reached the second step of Chevron analysis, it would have rejected the

agency’s interpretation of the statute as unreasonable because it was inconsistent with

Congress’s intent. See id.; see also Shi Liang Lin v. U.S. Dep’t of Justice, 494 F.3d 296,

304–05 (2d Cir. 2007) (en banc) (holding that deference was not owed to BIA interpretation

inconsistent with Congress’s clear intent). Implicit in that holding is the propriety of a court

according Chevron deference to a reasonable interpretation of the reach of a statutory

limitations provision where the statute itself admits ambiguity as to Congress’s intent.




                                               29
       Finally, insofar as Adams invokes the rule of lenity to support his urged construction

of § 1256(a), see INS v. Cardoza-Fonseca, 480 U.S. 421, 449 (1987) (acknowledging

“longstanding principle of construing any lingering ambiguities in deportation statutes in

favor of the alien”), the argument is unpersuasive. The rule of lenity is a rule of last resort,

which we apply “only when none of the other canons of statutory interpretation is capable

of resolving the statute’s meaning and the BIA has not offered a reasonable interpretation of

the statute.” Ruiz-Almanzar v. Ridge, 485 F.3d 193, 198 (2d Cir. 2007). That is not this

case. We have determined that the statute’s text, structure, and history reveal Congress’s

unambiguous intent that the five-year limitations period applies (1) only to rescission of

grants of adjustment of status, not to consular proceedings; and (2) only to rescission, not

removal, proceedings. Alternatively, we have determined that the BIA interpretations of the

statute to that same effect are reasonable.

       Accordingly, we deny Adams’s petition for review because there is no merit to his

timeliness challenge to his order of removal.

III.   Conclusion

       To summarize, we conclude as follows:

       1. Adjustment of status as used in 8 U.S.C. § 1256(a) describes the process whereby

the Attorney General grants aliens physically present in the United States lawful permanent

resident status. It does not reference consular processing by which the Department of State

grants immigrant visas to aliens outside the United States, allowing those aliens to enter the

United States as lawful permanent residents.

                                              30
       2. The five-year limitations period that § 1256(a) places on the Attorney General’s

authority to rescind grants of adjustment of status applies only to rescission proceedings that

restore the alien to his immigration status before adjustment. The limitations period does not

apply to proceedings that seek the alien’s removal from the United States.

       3. Because petitioner (fraudulently) secured permanent resident status through

consular processing rather than adjustment of status, and because he challenges an order of

removal rather than rescission, the limitations period of § 1256(a) does not apply here.

       Accordingly, the petition for review is DENIED.




                                              31